Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 06/20/2022 in reply to the Office action of 01/20/2022 has been entered. Claims 11-12 are cancelled. Claim 10 is amended. 
Claim 10 is pending. 
Withdrawn Objections and Rejections
The objection and the rejections under 101 and double patenting to claims 11-12 are withdrawn in view of the cancellation of the claims.

Claim Rejections - 35 USC § 112, Scope of enablement
Claim 10 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of detecting the presence or absence of corn event DP-004114-3 in a corn plant using the primer pairs of SEQ ID NO: 29-30 or SEQ ID NO: 33-34, does not reasonably provide enablement for the use of a single primer pair to detect the presence or absence of corn event DP-004114-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims. This rejection is repeated for the reasons of record as set forth in the last office action of 01/20/2022. Applicant’s arguments filed 01/20/2022 have been considered but are not deemed persuasive.

Applicant asserts that the amendment to the claim to recite “detecting the presence or absence of a nucleic acid molecule comprising corn event DP-004114-3 obviates the scope of enablement rejection. This assertion  is not correct because the claims as amended recite the use of a single primer (SEQ ID NO: 29, 30, 33 or 34) to detect the presence or absence of a nucleic acid molecule comprising corn event DP-004114-3. As stated in the last Office action, the specification provides guidance for PCR identification and detection system for the corn event DP-004114-3 and the use of primer pairs SEQ ID NO: 29-30 , and SEQ ID NO: 33-34. Each pair produces an amplicon (SEQ ID NO: 32 and 35) diagnostic for the event DP-004114. The specification teaches that SEQ ID NO: 29 is the forward primer located within maize genomic region, SEQ ID NO: 30 is the reverse primer located within the inserted DNA, and SEQ ID NO: 31 as the probe that spans between the insert DP-004114-3 and the genomic DNA (Examples 7 and 8). The specification does not provide a single working example that shows a single primer sequence (SEQ ID NO: 29, 30, 33 or 34) can be used to detect the presence or absence of nucleic acid specific to  corn event DP-004114-3 in a corn plant.
Given the breadth of the claims, the limited guidance provided in the specification, the limited working example, and the state of the prior art, the specification is not enabling for the broad scope of the claims. 
Amending the claim to recite the primer pair is either “SEQ ID NO: 29-30 or SEQ ID NO: 34-35 would obviate the rejection.

Remarks
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662